DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed December 15, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application. As the pending claims are not in condition for allowance as discussed in greater detail below, rejoinder has not been considered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 10 were rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (J Mater Sci: Mater Med, 2004) in view of Kaplan et al. (WO 2013/152265), Cheung et al. (Composites: Part, B, 2008), Hickey et al. (Acta Biomaterialia, 2015; available online December 15, 2014) and Sabir et al. (J Mater Sci, 2009). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 15, 2021 and those set forth herein.
Independent claim 13 has been amended and now requires a product-by-process limitation of the composite being a melt mixture of the recited ingredients. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. Such a process will result in the silk fibroin and magnesium oxide materials being distributed throughout the PCL material. While the process of Chen et al. coats the material on the surface and throughout the pores of the material (e.g., p 674, col 2 and figure 2), other references such as Kaplan et al. disclose that the mechanical properties of materials such as scaffolds can be altered by the incorporation of micron range silk fibers (see p 5 of September 15, 2021 Office Action), which requires incorporation of the silk fibers into the material itself and not just as a coating in order to alter such properties. Even when the silk fibers are incorporated into the PCL material, at least some will be exposed on the surface, maintaining at least some of the desirable altered surface characteristics of Chen. The teachings of the additional references render obvious the preparation of a tissue scaffold comprising PCL, silk fibroin and magnesium oxide in which all the ingredients are distributed throughout the PCL matrix, which is the product produced by melt mixing as required by the amended claims. Cheung et al. discloses the use of an extrusion and injection molding method (p 1027, col 2, ¶ 3), which reads on a melt mixing method, to prepared the PLA reinforced with silk fiber material disclosed therein. As shown in table 2 of Sabir et al. showing suitable processing method for various polymers, both PLA and PCL can be solution cast (SC), solid free forming (SFF) or electrospinning (ES) while PCL can also be compression molded (CM). Given this and that PCL is stated to have a low melting temperature (p 5717, ¶ 3 of Sabir et al.), the person of ordinary skill in the art would reasonably expect that a composition comprising PCL and silk fibroin as taught by Chen et al. could be prepared using melt mixing, in the silk fibroin is distributed throughout the PCL matrix, including at the surface to increase the biocompatibility of the PCL to facilitate its use in practical tissue engineering applications with magnesium oxide also being added to stiffen the polymer, increase the elastic modulus, increase the degradation rate and enhance the adhesion and proliferation of osteoblasts (see ¶ bridging p 7 and 8 of the September 15, 2021 Office Action for complete discussion of Hickey et al.).
Applicants traverse this rejection on the grounds that the structure of Chen is a porous PCL structure coated with silk fibroin fibers at a lower weight percent level than presently claimed. In contrast, the claimed invention is in non-porous and compact form-factor. The regenerated silk fibroin fibers are distinguishable from the silk fibroin chopped into pieces 5 – 10 mm in length as recited in the claims are not regenerated and used as filler material. The process of Chen uses lithium bromide that is considered to be a hazardous material by OSHA and requires dialysis to remove traces of the LiBr.
These arguments are unpersuasive. The claimed weight percent of silk fibroin is rendered obvious based on the teachings of the applied secondary references such as Kaplan et al. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., non-porous and compact form-factor and rhe process by which the silk fibroin is prepared, e.g., not using LiBr or the desired fiber length obtained in a particular manner) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Even if the process was claimed, Applicants have not established that such a process would result in a different and non-obvious product. That a process was used in one of the applied prior art documents that may use a hazardous material does not establish the non-obviousness of the instant claims, particularly as even with such a material, it was still able to brought into contact with biological systems, rendering it capable of being used for bone soft tissue fixation as required by the instant claims.
Applicants also argue that none of Kaplan, Cheung, Hickey and Sabir disclose melt mixing of the PCL polymer matrix with silk fibroin and magnesium oxide in the specific amounts claimed. The person of ordinary skill in the art would have no reason to modify the hybrid scaffold of Chen in light of the secondary references as to arriving at the claimed polymer composite would require a significant degree of undue experimentation which is not suggested by the prior art. Such modifications include removal of the coating; obtaining silk fibers in the micron range; replacement of the PLLA from the composite of Cheung and modification of the compositions of Hickey and Sabir to obtain MgO particles. Such substantial modifications require undue experimentation and would not have been performed by one skilled in the art absent the present disclosure.
These arguments are unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The materials of the primary reference of Chen and fabricated and then a coating of silk fibroin applied in a subsequent step to increase the biocompatibility of the PCL scaffold. The prior art is presumed to be enabled and both Kaplan et al. and Cheung et al. disclose silk fibers whose size overlaps with the claimed ranges and procedures by which such fibers can be prepared and then incorporated into a polymeric matrix. That the amounts of such materials should be optimized to generate a composite material with the desired mechanical properties is also disclosed. While the PCL of Chen et al. and the PLA of Cheung et al. are different polymers, based on the knowledge of the person of ordinary skill in the art and the known properties of these materials (discussed in greater detail above), the person of ordinary skill in the art would reasonably expect that silk fibers of such size could be distributed throughout the polymer matrix using a process such as melt mixing to produce a material with enhanced mechanical properties with enhanced biocompatibility due to at least some silk fibers being present on the surface of the final product. Hickey et al. discloses MgO nanoparticles dispersed in a polymeric sheet stiffened the polymer, increased the elastic modulus, increased the degradation rate and enhanced the adhesion and proliferation of osteoblasts (see ¶ bridging p 7 and 8 of the September 15, 2021 Office Action for complete discussion of Hickey et al.), allowing for additional tuning of the properties of the scaffold material. The mere fact that multiple changes might be necessary does mean that there is not a reasonable expectation of success and/or that undue experimentation would be required. The combined teachings of the prior art render obvious a product that is not patentably distinguishable from that of the instant claims and therefore this rejection is maintained.

Claim 12 was rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., Kaplan et al., Cheung et al., Hickey et al. and Sabir et al. further in view of Verne’ et al. (US 2012/0115981). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 15, 2021 and those set forth herein.
Verne’ et al. was relied on to teach the use of a bioactive glass comprising a metal oxide. That limitation has been added to claim 12 and 13 cancelled and therefore claim 12 is now rejected based on the same basis as previously presented claim 12. No specific arguments regarding Verne’ et al. were set forth for the Examiner to address herein.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618